                         Case 18-10512-KBO             Doc 953       Filed 09/24/19        Page 1 of 7



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         ZOHAR III, CORP., et al.1,                                         Case No. 18-10512 (KBO)

                          Debtors.                                          (Jointly Administered)



         BLANK ROME LLP, FFP (CAYMAN)
         LIMITED, MAPLES AND CALDER
         MAPLESFS LIMITED, MORRIS,
         NICHOLS, ARSHT & TUNNEL LLP,
         GARY NEEMS, and QUINN EMANUEL
         URQUHART & SULLIVAN LLP,
                                                                            Adv. Proc. No. 19-50273 (KBO)
                          Plaintiffs,

                                   v.

         ZOHAR CDO 2003-1 CORP. and
         ZOHAR CDO 2003-1 LIMITED,

                          Defendants.



                    NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                         HEARING ON SEPTEMBER 24, 2019 AT 10:00 A.M. (ET)

         ADJOURNED MATTERS

         1.        Debtors’ Motion for an Order Determining Dispute Between the Debtors and Patriarch
                   Partners Management Services, LLC Related to Pending Oasis Transaction [(SEALED)
                   D.I. 911; 9/6/19; (REDACTED) D.I. 912; 9/6/19]

                   Related Documents:


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.

         2
             All amendments appear in bold.
01:25218858.2
                      Case 18-10512-KBO           Doc 953     Filed 09/24/19     Page 2 of 7



                A.        Order Approving and Authorizing the Settlement Agreement By and Between the
                          Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                          Zohar III Controlling Class [D.I. 266; 5/21/18]

                B.        Order Approving Independent Director Service Agreement and Indemnification
                          Agreement [D.I. 345; 6/26/18]

                C.        Motion of the Debtors for Entry of an Order in Aid of Implementation of the
                          Global Settlement Agreement Approved in These Cases Establishing Certain
                          Procedures for the Independent Directors’ Approval of Monetization Transactions
                          and Related Relief [D.I. 481; 10/23/18]

                D.        Order in Aid of Implementation of the Global Settlement Agreement Approved in
                          These Cases Establishing Certain Procedures for the Independent Director's
                          Approval of Monetization Transactions and Related Relief [D.I. 545; 11/9/18]

                E.        Order Extending 15-Month Window Under the Court-Approved Settlement
                          Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,
                          MBIA Insurance Corp., and the Zohar III Controlling Class and Granting Related
                          Relief [D.I. 871; 8/27/19]

                F.        Order Appointing Replacement Mediator [D.I. 890; 9/3/19]

                G.        Debtors’ Motion for Entry of an Order Authorizing Filing of Motion Under Seal
                          [D.I. 913; 9/6/19]

                H.        Order Approving Consummation of Oasis Portfolio Company Transaction [D.I.
                          918; 9/9/19]

                Response Deadline:                     Extended

                Responses Received:                    None as of this date

                Status:          This matter is adjourned to a date and time to be determined.

         2.     Debtors’ Motion for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                913; 9/6/19]

                Related Documents:

                A.        Debtors’ Motion for an Order Determining Dispute Between the Debtors and
                          Patriarch Partners Management Services, LLC Related to Pending Oasis
                          Transaction [(SEALED) D.I. 911; 9/6/19; (REDACTED) D.I. 912; 9/6/19]

                Response Deadline:                     Extended

                Responses Received:
01:25218858.2

                                                          2
                      Case 18-10512-KBO           Doc 953     Filed 09/24/19     Page 3 of 7




                B.        United States Trustee’s Omnibus Reservation of Rights to Motions to File Under
                          Seal [D.I. 937; 9/20/19]

                Status:          This matter is adjourned to a date and time to be determined.

         3.     PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction Fees in
                Connection with the Oasis Transaction [(SEALED) D.I. 914; 9/6/19]

                Related Documents:

                A.        Order Approving and Authorizing the Settlement Agreement By and Between the
                          Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                          Zohar III Controlling Class [D.I. 266; 5/21/18]

                B.        Order Approving Independent Director Service Agreement and Indemnification
                          Agreement [D.I. 345; 6/26/18]

                C.        Motion of the Debtors for Entry of an Order in Aid of Implementation of the
                          Global Settlement Agreement Approved in These Cases Establishing Certain
                          Procedures for the Independent Directors’ Approval of Monetization Transactions
                          and Related Relief [D.I. 481; 10/23/18]

                D.        Order in Aid of Implementation of the Global Settlement Agreement Approved in
                          These Cases Establishing Certain Procedures for the Independent Director's
                          Approval of Monetization Transactions and Related Relief [D.I. 545; 11/9/18]

                E.        Order Extending 15-Month Window Under the Court-Approved Settlement
                          Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,
                          MBIA Insurance Corp., and the Zohar III Controlling Class and Granting Related
                          Relief [D.I. 871; 8/27/19]

                F.        Order Appointing Replacement Mediator [D.I. 890; 9/3/19]

                G.        Motion of PPMG for Entry of an Order Authorizing Filing of Motion Under Seal
                          [D.I. 915; 9/6/19]

                H.        Order Approving Consummation of Oasis Portfolio Company Transaction [D.I.
                          918; 9/9/19]

                Response Deadline:                     Extended

                Responses Received:                    None as of this date

                Status:          This matter is adjourned to a date and time to be determined.


01:25218858.2

                                                          3
                            Case 18-10512-KBO                Doc 953        Filed 09/24/19        Page 4 of 7



         4.         Motion of PPMG for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                    915; 9/6/19]

                    Related Documents:

                    A.        PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction Fees
                              in Connection with the Oasis Transaction [(SEALED) D.I. 914; 9/6/19]

                    Response Deadline:                             Extended

                    Responses Received:

                    B.        United States Trustee’s Omnibus Reservation of Rights to Motions to File Under
                              Seal [D.I. 937; 9/20/19]

                    Status:            This matter is adjourned to a date and time to be determined.

         5.         Pretrial Conference for Adversary Case No. 19-50273

                    Related Documents:

                    A.        Complaint to Determine that Certain Funds Belong to Blank Rome LLP, FFP
                              (Cayman) Limited, Maples and Calder, MaplesFS Limited, Morris, Nichols, Arsht
                              & Tunnel LLP, Gary Neems, and Quinn Emanuel Urquhart & Sullivan LLP [D.I.
                              1; 7/12/19]

                    B.        Summons and Notice of Pretrial Conference in an Adversary Proceeding [D.I. 3;
                              7/12/19]

                    Response Deadline:                             August 12, 2019

                    Responses Received:

                    C.        Answer to Complaint [D.I. 4; 8/12/19]

                    Status:            This matter is adjourned to a date and time to be determined.

         MATTERS GOING FORWARD

         6.         Motion of the Debtors for Entry of an Order (A) Implementing the Terms of the
                    Settlement Agreement and (B) Resolving Dispute Over Monetization Process Pursuant to
                    Paragraph 11 of the Settlement Agreement [(SEALED) D.I. 833; 8/7/19; (REDACTED)
                    D.I. 9383; 9/20/19]


         3
             A previous version of this Motion was filed, its entirety, under seal at D.I. 834.
01:25218858.2

                                                                       4
                           Case 18-10512-KBO            Doc 953       Filed 09/24/19   Page 5 of 7



                    Related Documents:

                    A.      Order Approving and Authorizing the Settlement Agreement By and Between the
                            Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                            Zohar III Controlling Class [D.I. 266; 5/21/18]

                    B.      Debtors’ Motion for Entry of an Order Authorizing Filing of Motion Under Seal
                            [D.I. 835; 8/7/19]

                    C.      Notice of Hearing [D.I. 844; 8/9/19]

                    D.      Order Extending 15-Month Window Under the Court-Approved Settlement
                            Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,
                            MBIA Insurance Corp., and the Zohar III Controlling Class and Granting Related
                            Relief [D.I. 871; 8/27/19]

                    E.      Re-Notice of Hearing and Objection Deadlines [D.I. 876; 8/27/19]

                    F.      Order Appointing Replacement Mediator [D.I. 890; 9/3/19]

                    G.      Order, Pursuant to Section 105 of the Bankruptyc Code, Bankruptcy Rule 7026,
                            and Local Rule 7026-1, Granting the Debtors and Others Protection from
                            Discovery Requests [D.I. 906; 9/5/19]

                    H.      Notice of Withdrawal Regarding Docket Nos. 928, 929 and 930 [D.I. 931;
                            9/14/19]

                    I.      Motion of Patriarch for Entry of an Order Authorizing Filing of Motion Under
                            Seal [D.I. 934; 9/14/19]

                    Response Deadline:                        September 13, 2019 at 4:00 p.m. (ET)

                    Responses Received:

                    J.      Patriarch’s Amended Opposition to the Debtors’ Motion for Entry of an Order (A)
                            Implementing the Terms of the Settlement Agreement and (B) Resolving Dispute
                            Over Monetization Process [(SEALED) D.I. 933; 9/14/19; (REDACTED) D.I.
                            9514; 9/23/19]

                    K.      Debtors’ Reply in Support of Motion of the Debtors for Entry of an Order
                            (A) Implementing the Terms of the Settlement Agreement and (B) Resolving
                            Dispute Over Monetization Process Pursuant to Paragraph 11 of the
                            Settlement Agreement [D.I. 945; 9/20/19]


         4
             A previously redacted version was filed at Docket No. 932.
01:25218858.2

                                                                 5
                            Case 18-10512-KBO                Doc 953        Filed 09/24/19        Page 6 of 7



                    L.        Statement in Support of Debtors’ Monetization Process Motion [D.I. 946;
                              9/20/19]

                    Status:            This matter is going forward.

         7.         Debtors’ Motion for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                    835; 8/7/19]

                    Related Documents:

                    A.        Motion of the Debtors for Entry of an Order (A) Implementing the Terms of the
                              Settlement Agreement and (B) Resolving Dispute Over Monetization Process
                              Pursuant to Paragraph 11 of the Settlement Agreement [(SEALED) D.I. 833;
                              8/7/19; (REDACTED) D.I. 9385; 8/20/19]

                    B.        Notice of Hearing [D.I. 844; 8/9/19]

                    C.        Re-Notice of Hearing and Objection Deadlines [D.I. 876; 8/27/19]

                    Response Deadline:                             September 13, 2019 at 4:00 p.m. (ET)

                    Responses Received:

                    D.        United States Trustee’s Omnibus Reservation of Rights to Motions to File Under
                              Seal [D.I. 937; 9/20/19]

                    Additional Documents:

                    E.        Certification of Counsel Regarding Revised Proposed Order Authorizing
                              Filing of Motion Under Seal [D.I. 952; 9/23/19]

                    Status:            The U.S. Trustee provided comments to the motion and filed a reservation
                                       of rights with respect thereto [Item D]. The Debtors have worked with the
                                       U.S. Trustee to resolve its response and have filed a revised form of order
                                       under certification of counsel. No hearing is required unless the Court
                                       has questions or concerns.

         8.         Motion of Patriarch for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                    934; 9/14/19]

                    Related Documents:

                    A.        Patriarch’s Amended Opposition to the Debtors’ Motion for Entry of an Order (A)
                              Implementing the Terms of the Settlement Agreement and (B) Resolving Dispute


         5
             A previous version of this Motion was filed, its entirety, under seal at D.I. 834.
01:25218858.2

                                                                       6
                           Case 18-10512-KBO            Doc 953       Filed 09/24/19   Page 7 of 7



                              Over Monetization Process [(SEALED) D.I. 933; 9/14/19; (REDACTED) D.I.
                              9516; 9/23/19]

                    Response Deadline:               Not Specified

                    Responses Received:

                    B.        United States Trustee’s Omnibus Reservation of Rights to Motions to File Under
                              Seal [D.I. 937; 9/20/19]

                    Status:          The U.S. Trustee provided comments to the motion and filed a reservation
                                     of rights with respect thereto [Item B]. The Debtors understand that
                                     Patriarch has reached a resolution with the U.S. Trustee and will
                                     present a revised form of order at the hearing.

         9.         Interim Fee Application of the Debtors’ Professionals for Period from June 1, 2019 –
                    August 31, 2019 [D.I. 916; 9/6/19] (See attached Exhibit A)

                    Related Documents:                        None

                    Response Deadline:                        September 23, 2019 at 4:00 p.m. (ET)

                    Responses Received:                       None

                    Status:          No objections have been received and the Debtors intend to submit a
                                     proposed form of order under certification of counsel at 4:00 p.m.
                                     (ET) on September 24, 2019.


         Dated: September 24, 2019                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                     /s/ Shane M. Reil
                                                     James L. Patton, Jr. (No. 2202)
                                                     Robert S. Brady (No. 2847)
                                                     Michael R. Nestor (No. 3526)
                                                     Joseph M. Barry (No. 4221)
                                                     Ryan M. Bartley (No. 4985)
                                                     Shane M. Reil (No. 6195)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253

                                                     Counsel to the Debtors and Debtors in Possession
         6
             A previously redacted version was filed at Docket No. 932.
01:25218858.2

                                                                 7
